DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 17-19, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yue et al. (CN 106297679A). An English machine translation is provided for purposes of citation.
	Regarding claim 1, Yue discloses a display panel having a plurality of subpixels, comprising: an array substrate comprising an array of a plurality of first thin film transistors respectively in the plurality of subpixels for driving light emission of the display panel (Figs. 2-3, 201)); a counter substrate facing the array substrate and having a plurality of subpixel areas respectively in the plurality of subpixels (Fig. 2, 101); and an optical compensation device for adjusting in real time actual light emitting brightness values of the plurality of subpixel areas to target brightness values (Fig. 2, 211; Fig. 3, 301); wherein the 
	Regarding claim 17, Yue further discloses wherein the display panel is an organic light emitting diode display panel comprising a plurality of organic light emitting diodes; and the plurality of actual light emitting brightness value detectors are configured to detect actual light emitting brightness values of the plurality of organic light emitting diodes respectively (English description pages 10-12).
	Regarding claim 18, Yue further discloses wherein a compensation circuit configured to receive in real time the actual light emitting brightness values of the plurality of subpixel areas, and configured to adjust in real time the actual light emitting brightness values of the plurality of subpixel areas to the target brightness values (English description page 8).
	Regarding claim 19, Yue discloses a display substrate having a plurality of subpixel areas, comprising a plurality of actual light emitting brightness value detectors integrated in the display substrate and respectively in the plurality of subpixel areas (Figs. 2-3, 201 & 301).
	Regarding claim 36, Yue discloses a method of fabricating a display panel having a plurality of subpixels, comprising:  Page 7 of 9Appl. No. UnassignedPreliminary Amendment dated May 24, 2019forming an array substrate comprising an array of a plurality of first thin film transistors respectively in the plurality of subpixels for driving light emission of the display panel (Figs. 2-3, 201)); forming a counter substrate facing the array substrate and having a plurality of subpixel areas respectively in the plurality of subpixels (Fig. 2, 101); and forming an optical compensation device for adjusting in real time actual light emitting brightness values of the plurality of subpixel areas to target brightness values (Fig. 2, 211; Fig. 3, 301); wherein forming the optical compensation device comprises forming a plurality of actual light emitting brightness value detectors integrated in the counter substrate and respectively in the plurality of subpixel areas (Figs. 2-3).

Allowable Subject Matter
Claims 2-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879